Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and species of ALS, anti-CTGF antibodies and treating a motor neuron disease in the reply filed on 6/5/2019 is acknowledged. Upon further consideration, the restriction between group I and group II is withdrawn in view of the elected anti-CTGF antibodies.
	Claims 1-9, 11 and 21 have been cancelled but new claims 22-29 still read on the same patient populations and treatment group and therefore, are under consideration in the instant Office Action.

Withdrawn Rejections 

The rejection claims 1, 9, 11 and 21 under 35 U.S.C. 103 as being unpatentable over Spliet et al., 2003, McClain et al., 2009 and Lin et al., US2004/0248206 in view of Anand et al., 2013 is moot since the claims have been cancelled.
The rejection claims 1, 9 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,034,643 in view of Spliet et al., 2003 and McClain et al., 2009 0248206 is moot since the claims have been cancelled.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brandan et al., US2012/0164151 (instant PTO-892) in view of Spliet et al., 2003 (IDS).
Brandan teaches a method of treating, reducing or preventing the progression of muscular dystrophy in a subject by administering a therapeutically effective amount of an agent that inhibits CTGF and therefore, reduces the expression of CTGF (see paragraph 10) as in instant claims 22-27. Brandan teaches that the inhibition of CTGF will reduce weight loss, and prevent or reduce a decrease in muscle atrophy, muscle mass, muscle size or muscle strength (see paragraphs 13, 31, 43, 54-56) as in instant claims 22-24 and 26-27. Brandan teaches that the agent or medicament that inhibits CTGF is an anti-CTGF antibody and includes ATCC Accession No. PTA-6006 (see paragraphs 66 and 69) as in instant claims 22-27. Brandan teaches that the effective dose for anti-CTGF antibody includes 10mg/kg (see paragraph 72) as in instant claim 28. Brandan does not specifically teach treating ALS subjects with the anti-CTGF antibody.
Spliet teaches that amyotrophic lateral sclerosis (ALS) is a progressive neurodegenerative disorder characterized by a loss of motor neurons and extensive gliosis in motor cortex and spinal cord (see page 449, 1st column, 1st paragraph). Spliet teaches that ALS is characterized by inflammatory changes involving activation and accumulating of microglia and macrophages (see page 543, 2nd column, 2nd paragraph). Spliet teaches that in all cases, familial and sporadic ALS, CTGF expression is high in 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Brandan and Spliet. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Brandon teaches treating CTFG related diseases, like muscle dystrophy, with an anti-CTGF antibody, PTA-6006 and Spliet teaches that the motor neuron disease, like ALS, over expresses CTGF. Brandan teaches that their antibody is capable of inhibiting the CTGF bioactivity and one of ordinary skill in the art would be motivated to apply this antibody treatment to ALS patients since they all have an over expression of CTGF protein that causes a harmful effects like weight loss, muscle atrophy, muscle weakness, muscle degeneration, etc. (see paragraph 54). Since Brandan teaches that this antibody is capable of treating muscle dystrophy diseases by reducing the GTGF levels (see paragraph 37), it is a potential therapeutic target in ALS, since there are high levels of CTGF in ALS patients. One of ordinary skill would have a reasonable expectation of success based on the cumulative disclosures of these prior art references to treat the same symptoms of other neurodegenerative diseases like ALS since ALS also has increased GTGF levels, as disclosed by Spliet.  While the references are silent on the intended results in the instant claim 25, reducing nerve . 


Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Brandan et al., US2012/0164151 (instant PTO-892) and Spliet et al., 2003 (IDS), in view of Anand et al., 2013 (7/25/20109 PTO-892).
See Brandan and Spliet, as discussed above. Brandan also teaches that their instant invention may use a composition comprising the anti-CTGF antibody in combination with another therapeutic agent (see paragraph 70). None teach using riluzole to treat ALS as required in instant claim 29.
Anand teaches that riluzole is the only FDA approved drug treatment for ALS (see page 2, bottom of 2nd column) as in instant claim 29. Anand does not teach treating ALS with an anti-CTGF antibody.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Brandan, Spliet, and Anand. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because one would want to combine treatments that are capable of treating the same disorder or disease. Brandan teaches that their antibody may be combined with other therapeutic agents. A person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same 

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649